Citation Nr: 0917463	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for dermatophytosis/tinea 
pedis of the feet, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The matter was previously remanded by the Board in December 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's dermatophytosis/tinea pedis affects 5 percent 
of his body, has not resulted in scarring, and has not been 
treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a duration of six weeks or 
more during a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatophytosis/tinea pedis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The December 2004 letter notified the Veteran that he must 
submit medical evidence that showed that his dermatophytosis 
had increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the Veteran's employment and daily 
life, or to the diagnostic criteria for establishing a higher 
rating for his service-connected dermatophytosis.

In this case,  the Board notes that the Veteran was sent 
additional notice in January 2009 after the Board previously 
remanded the case in December 2008.  This January 2009 letter 
again notified the Veteran that he must submit evidence 
showing an increase in the severity of his disability.  The 
letter also notified the Veteran of the diagnostic criteria 
necessary for establishing a higher rating for his service-
connected disability, and notified him that evidence of the 
impact of his condition on his employment and daily life 
would be considered in determining a rating.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the January 
2009 letter that addressed all notice elements.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated by way of an 
SSOC in April 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the United States Court of 
Appeals for Veterans Claims (Court) to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records and VA authorized 
examination reports have been associated with the claims 
file.  VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

The Board notes that the Veteran reported during his December 
2004 VA examination that he had been treated by a private 
podiatrist.  He also reported in his August 2005 Notice of 
Disagreement that he had been treated by a doctor who visited 
his senior citizens' center.  No private treatment records 
have been associated with the claims file.  However, the 
Board finds that it is appropriate to proceed in adjudicating 
the Veteran's claim.  The Veteran was advised in the December 
2004 letter to submit any treatment records pertinent to his 
service-connected conditions, or to provide information 
sufficient for VA to obtain the records on his behalf.  In 
accordance with the Board's December 2008 remand of this 
case, he was further advised in the January 2009 notice 
letter to submit information regarding his treatment at the 
senior citizens' center so that VA could obtain those records 
on his behalf.  To date, the Veteran has not provided the 
necessary information.  Therefore, the Board will proceed 
with reviewing the claim.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008). 
 
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.
 
If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2008).  However, if a 
veteran has separate and distinct manifestations attributable 
to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

Dermatophytosis is rated under Diagnostic Code (DC) 7813, and 
is rated as disfigurement of the head, face or neck (DC 
7800), scars (DC's 7801-7805), or dermatitis (DC 7806), 
depending on the predominant disability.  38 C.F.R. § 4.118.  
The Veteran's service-connected skin disability is currently 
rated at 10 percent under DCs 7813-7806.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2008).

DC 7806 provides for a 10 percent rating when dermatitis or 
eczema affects at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent of exposed areas; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.

A 30 percent rating is assigned when dermatitis or eczema 
affects 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when dermatitis or eczema 
affects more than 40 percent of the entire body, or more than 
40 percent of exposed areas; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  Id.

DC's 7800-7805 do not apply.  As discussed below, the 
disability on appeal does not affect the Veteran's head, 
face, or neck, nor is there any indication of scarring, 
including deep scarring or scarring sufficient to cause 
limited motion.  Id.

The Veteran underwent a VA examination in December 2004.  He 
reported having a fungal infection of the nails and skin on 
his feet.  The condition first began during basic training.  
He received treatment in service, including Whitfield's 
ointment and foot powder.  However, he continued to 
experience difficulty over the years, up to the present time.  
He reported being followed by a private podiatrist who 
diagnosed him with onychomycosis and tinea pedis.  He also 
stated that the intensity of his condition was variable.  He 
reported pain, particularly in the toenail area, ranging from 
3/10 to 7/10.  He treated his condition as needed, but 
treatment did not include corticosteroids or other 
immunosuppressive drugs, UVB, PUVA, or electron beam therapy.

On physical examination, the Veteran had a dry, flaking rash 
over the inner aspect of the sole bilaterally, as well as 
between the fourth and fifth toes, bilaterally.  There was 
marked thickening and deformity of toenails one, two, three 
and five on the right foot and one, two and five on the left 
foot.  No other abnormalities were noted.  There was no 
functional impairment, systemic symptoms, malignancy, 
neoplasm, urticaria, vasculitis, erythema, alopecia, acne, 
scarring or disfigurement.  The condition affected 1 percent 
of the Veteran's entire body.  No corrective devices were 
necessary.  Alignment of the Achilles tendons was normal.  
There was no pain on manipulation of the feet, and range of 
motion was normal and without pain.  There was no limitation 
due to weakness, fatigability, flare-ups or incoordination.  
There were no incapacitating episodes, and no effect on usual 
occupational activities.  The Veteran was diagnosed with 
tinea pedis.

The Veteran underwent an additional VA examination in March 
2009.  The examiner did not have access to the claims file at 
the time of the examination, but in an addendum dated in 
March 2009 after the examination, the examiner indicated that 
he did review the claims folder.  The Veteran reported that 
his condition had recently spread further between his toes, 
covering a greater area.  He complained of pain and itching 
in the affected areas, but reported no systemic symptoms.  He 
was not being treated for his condition with corticosteroids, 
immunosuppressive drugs, UVB, PUVA, light therapy, or 
electron beam therapy.

On physical examination, the examiner noted erythema and 
scaling between the toes and on the plantar side, 
bilaterally, and a thickening and discoloration of all 
toenails.  The condition affected 5 percent of the Veteran's 
body.  No scarring or disfigurement was noted.  There was no 
indication of acne, chloracne, alopecia areata, neoplasms, or 
urticaria.  The Veteran was diagnosed with 
dermatophytosis/tinea pedis and onychomycosis.

As noted, in order to be assigned the next higher rating of 
30 percent under DC 7806, dermatitis or eczema must affect 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs must have been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Here, the Veteran's 
condition only affects 5 percent of his entire body, and 
there is no history of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Furthermore, as discussed earlier, there is no indication of 
scarring or limited range of motion that would warrant a 
rating under DCs 7801-7805.  Therefore, the Board finds that 
continued application of a 10 percent disability rating is 
warranted.

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
dermatophytosis with the established criteria found in the 
rating schedule for disabilities of the skin shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
persuasive evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is already contemplated 
in the assigned schedular rating.  In fact, the December 2004 
VA examiner specifically noted that the Veteran's skin 
disorder did not have any significant effects on his 
occupational activities.  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

An increased rating for dermatophytosis/tinea pedis, in 
excess of 10 percent, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


